DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-18 are pending.
Claims 17-18 are new.
Claim(s) 1-18 are rejected.

Response to Amendment
This Office Action is responsive to the amendment filed on 07/22/2022.
Claims 1, 5-9, and 11-15 are amended. Claims 17-18 are new. Accordingly, the amended claims and the new claims are being fully considered by the examiner.
Regarding the 35 USC § 112(b) rejections as set forth in the previous office action:
Applicant’s amendments to claims 5, 7, 9, and 12-14 has overcome all the 35 USC § 112(b) rejections of claims 5, 7, 9, and 12-14 as set forth in the previous office action.
Applicant’s amendments to claims 6, 8, 11 has overcome all the 35 USC § 112(b) rejections of claims 6, 8, and 11 as set forth in the previous office action. However, upon further consideration of the amended claims 6, 8, and 11, new grounds of 35 USC § 112(b) rejections has been introduced in the current office action.
Applicant’s amendments to claim 1 has overcome some of the 35 USC § 112(b) rejections of claim 1 as set forth in the previous office action. Some of the 35 USC § 112(b) rejections of claim 1 are updated based on the amendments and applicant’s arguments submitted on 07/22/2022.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.

















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more.
	The claims recite acquiring/capturing information, receiving/transmitting information based on the acquired information, and processing the information (see claims 1 and 13-14). The claims further recite:
Acquiring/capturing information (see claims 1, 5, 11, 13, 14).
Receiving information (see claims 1, 12, 13)
Transmitting data/information (see claims 6, 8, 11, 12, 14, 15)
Analyzing/naming data, types of data (see claims 1, 3-4, 8-9, 13, 14, 18)
Identifying format of the data (see claims 3-4, 8-9, 13, 14, 18)
Processing/evaluating/interpreting information (see claims 1, 7, 8, 14)
Storing data (see claims 7, 8, 11)
Finding/detecting data/information relating to address/name/type/value/size of data (see claim 17)
Statistical analysis of data (see claims 8)
Acquiring/processing/transmitting different types of data (claim )
Comparing data/information (see claim 11)
	These acquiring data, transmitting information based on the acquired data, processing data (e.g.; comparing, storing, determining format, determining data information, statistical analysis) describe the concept of processing/manipulation of information/data using mental processes. The acquiring/capturing information, receiving/transmitting information based on the acquired information, and processing the information, as briefly described above and as recited in claims 1, 13, and 14, are mental processes (e.g., acquiring types of data and manipulating the data as recited in claim 1).  Furthermore, identifying types of data, statistical analysis of data, comparing data as briefly described above and as recited in claims 1, 3-4, 8-9, 13, 14, 18, are mathematical concepts (e.g.; statistical analysis of data as recited in claim 8) and mental processes (e.g., identifying/determining types of data and comparing various data with each other as recited by the claim 11).  Accordingly, claims 1-18 recite an abstract idea because the particular limitations, as briefly outlined above, fall into two or more of the groupings of abstract ideas (see MPEP 2106.04(a)).
This judicial exception is not integrated into a practical application because the claim limitations are directed to the generality of acquiring/capturing information, receiving/transmitting information based on the acquired information, and processing the information (e.g., see claim 1).  In other words, the claim limitations are generally acquiring/capturing information, receiving/transmitting information based on the acquired information, and processing the information (e.g.; comparing, storing, determining format, determining data information, statistical analysis) and these generally applicable claim limitations are not particularly tied to a system. Furthermore, the claim limitations are not directed to an application for any particular system and the application is only nominally directed to an application for a motor driven tool (e.g., see paragraphs 3-4 of the specification of the application as filed). In other words, the claim limitations are not providing meaningful limitations to the apparatus or method. Finally, the apparatus or method, as recited in independent claims 1 and 13-14, are merely the field of use of the allocation of resources as the elements are not integrated into the claim limitations.  In other words, the method, application, or system are no more than a general link to the technology environment and do not provide any meaningful limitations to the claims.
The claims do not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception because the apparatus, motor driven tools, the tool, various types of tools, the first tool, the tool database, the cable connection for data communication, rechargeable battery, communication interface, capture device, evaluation device, storage, and motor drive, as recited in claims 1-18, are generic elements. Furthermore, the claim limitations are implemented on these generic elements. In other words, the claim limitations are being implemented on these components and are not specifically linked to these elements. In addition, claims 1-18 do not include any further additional elements that are sufficient to amount to significantly more than the judicial exception.
	Accordingly, these claims are rejected under 35 U.S.C. 101.
Claim Interpretation
It is noted that, at this time, the claims 14-16 are not examined under the claim interpretation 35 USC § 112(f) and therefore the 35 USC §101 rejections are applied. See the 35 USC §101 rejections as applied above.

Claim Objections
Claims 14 and 18 are objected to because of the following informalities:
Claim 14:
	Claim 14 recites the limitation, “an evaluation device configured to to process.”
	There is a grammatical error in the limitation “configured to to.”
	For the examination purpose, the above described limitation is construed as, “configured to ”
	Appropriate correction is required.

Claim 18:
	Claim 18 recites the limitation, “the received item of type-specific configuration information: includes”
	There is a grammatical error in the limitation such that the colon “:” is before the word “includes.”
	For the examination purpose, the above described limitation is construed as, ““he received item of type-specific configuration information[[:]] includes:”
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 and 17-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Unclear limitations and/or insufficient antecedent basis:
Claim 1:
	Claim 1 recites the limitation, “A method for adapting an apparatus to a motor-driven tool from different types of motor-driven tools, wherein the apparatus is arranged on the tool, the method comprising:”
	There are following deficiencies in the limitation:
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
It’s not clear what it meant by the word “adapting.” It’s not clear if it means adaptation of the tool by the apparatus (e.g.; compatibility adaptation), or physical connection between the tool and the apparatus.
	For the examination purpose, it is construed that “adaptation” means connecting (e.g.; any physical or wireless connection), and the above described limitation is construed as, “A method for  adaptation of an apparatus to a motor-driven tool from different types of motor-driven tools, wherein the apparatus is arranged on the tool, the method comprising:”
	Appropriate correction is required.

Claim 6:
	Claim 6 recites the limitation, “transmitting the identifier”
	There is insufficient antecedent basis for the limitation “the identifier” in the claim.
	For the examination purpose, in broadest reasonable interpretation, the above described limitation is construed as, “transmitting the captured identifier”
	Appropriate correction is required.	

Claim 8:
	Claim 8 recites the limitation, 
	“a second item of information to configure storing or not storing type-specific operating data that cannot be understood and/or evaluated.”
	There are following deficiencies in the limitation:
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim limitations contain numerous grammatical errors that makes the claim unclear.
It’s not clear what it meant by “cannot be understood.” It’s not clear if a human being such as an operator “understands” the operating data, or the operating data is interpreted by the system.
There is insufficient antecedent basis for the limitation “type-specific operating data” in the claim.
	For the examination purpose, in broadest reasonable interpretation, the above described limitation is construed as, 
	“a second item of information to configure storing or not storing the type-specific operating data that cannot be  interpreted and/or evaluated.”
	Appropriate correction is required.

Claim 11:
	Claim 11 recites the limitation, 
	“storing the captured identifier, or a first identifier information determined by the apparatus based on the captured identifier, in the apparatus”
	“comparing the repeatedly captured identifier or a second identifier information determined by the apparatus based on the repeatedly captured identifier with the stored identifier or the stored identifier information by the apparatus;”
	There is insufficient antecedent basis for the limitation “the stored identifier” “the stored identifier information” in the claim.
	Int’s not clear if “the stored identifier” and “the stored identifier information” refer to “the captured identifier” and “a first identifier information” recited in the limitation “storing the captured identifier, or a first identifier information,” or they are different stored identifier and information.
	For the examination purpose, the above described limitation is construed as, 
	“storing the captured identifier, or a first identifier information determined by the apparatus based on the captured identifier, in the apparatus”
	“comparing the repeatedly captured identifier or a second identifier information determined by the apparatus based on the repeatedly captured identifier with the stored captured identifier or the stored first identifier information by the apparatus;”
	Appropriate correction is required.

Claims 2-12 and 17-18:
	Based on their dependencies on claim 1, claims 2-12 and 17-18 also include the same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2-12 and 17-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-10 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mergener et al. (US20190143495A1) [hereinafter Mergener], and further in view of Volpert et al. (US20140184397A1) [hereinafter Volpert].
Claim 1:
	Regarding claim 1, Mergener discloses, “A method for adaptation of an apparatus to a motor-driven tool from different types of motor-driven tools,” [See the set of power tools (e.g.; variety of power tools). See method for adaptation (e.g.; upload software implementing algorithms to control operation of the motor 214) of a system to a motor driven power tool 200 from a set of different power tools (e.g.; power tool 200 from variety of power tools): “apply to and can be used in conjunction with a variety of power tools (e.g., a power drill, a hammer drill, a pipe cutter, a sander, a nailer, a grease gun, etc.).” (¶41)… “The adapter 600 communicates with the power tool 200 to obtain information regarding” “power tool identification.” (¶100)… “The adapter 600 therefore allows the power tool 200 and the battery pack 400 to communicate and exchange data with the external device 800.” (¶37)… “the adapter 600 may be coupled to the external device 800 to obtain configuration data and/or programming data specific for the power tool 200.” (¶99)…“The power tool 200 is also configured to exchange data with the adapter 600 through the first communication terminal 252 c and the second communication terminal 252 d.” (¶49)… “the adapter 600 may upload software implementing alternate algorithms to control operation of the motor 214, or algorithms for protecting different power tool circuitry.” (¶49)];
	“wherein the apparatus is arranged on the tool,” [See the adapter is arranged on the tool 200 (e.g.; connected/latched): “The adapter 600 is removable and interchangeably connected to various power tools through the latching mechanism 616.” (¶85)… “When the adapter 600 is coupled to the power tool 200,” “the adapter 600 substantially encloses and covers the blade terminals 252 a-d on the power tool 200.” “the adapter 600 is designed to substantially follow the contours of the power tool 200 to match the general shape of the outer casing of the handle 204 of the power tool 200.” (¶84)];
	“the method comprising: a) capturing an identifier of the tool” [See adapter 600 receives identifier of the power tool: “The power tool 200 is also configured to exchange data with the adapter 600 through the first communication terminal 252 c and the second communication terminal 252 d.” (¶49)… “The adapter 600 communicates with the power tool 200 to obtain information regarding” “power tool identification.” (¶100)];
	“b) receiving an item of type-specific configuration information from a database at the apparatus based on the captured identifier” [See type specific configuration is received based identifier (e.g.; configuration that applies to the type of the tool based on the captured identifier such that the configuration information is specific to the identified tool) from database: “The adapter 600 communicates with the power tool 200 to obtain information regarding” “power tool identification.” (¶100)… “The adapter 600 therefore allows the power tool 200 and the battery pack 400 to communicate and exchange data with the external device 800.” (¶37)… “the adapter 600 may be coupled to the external device 800 to obtain configuration data and/or programming data specific for the power tool 200.” (¶99)];
	“c) processing the type-specific operating data of the tool in a type-specific manner based on the item of type-specific configuration information” [See system processes the specific operating data of the tool (e.g.; specific to the tool) for the specific tool based on the specific configuration information (e.g.; operating data based on specific configuration to control operation of the motor 214): “The power tool 200 is also configured to exchange data with the adapter 600 through the first communication terminal 252 c and the second communication terminal 252 d.” (¶49)… “the adapter 600 may upload software implementing alternate algorithms to control operation of the motor 214, or algorithms for protecting different power tool circuitry.” (¶49)], but doesn’t explicitly disclose, “the item of type-specific configuration information configures the apparatus to find and/or detect type-specific operating data received from the tool having a type-specific data format that is specific to the tool among the different types of motor-driven tools.”
	However, Volpert further discloses, “the item of type-specific configuration information configures the apparatus to find and/or detect type-specific operating data received from the tool having a type-specific data format that is specific to the tool among the different types of motor-driven tools.” [Examiner notes that claim requires only one of 1. Find, or 2. Detect.
	See system the specific configuration information configures the system to detect/find operating data (e.g.; cryptographic key to decrypt the operating state data) with specific format received from the tool: “the operational parameters 124A-124C can be stored using a predetermined extensible markup language (XML) schema that is adopted for use in both the power tool 102 and mobile electronic device 150.” “the controller 128 encrypts the operating state parameters 124 are stored in the memory 120 in an encrypted form or the operating state data are encrypted during transmission to the mobile electronic device 150. The mobile electronic device 150 is configured with a cryptographic key to decrypt the operating state data. The encryption of operating state data ensures that only authorized mobile electronic devices that include the appropriate decryption key can analyze operating state data that are received from the power tool 102.” “the operating state memory 120 also includes static data that identify the model of the power tool and provide other data that remain constant during operation of the power tool. In the system 100, the mobile electronic device 150 uses the power tool identification data to generate different outputs of the operational parameter data that are customized for different types of power tools.” (¶21)… “the request signal identifies a specific operational parameter or a subset of the operational parameters and the wireless transceiver 132 only transmits data corresponding to the selected operational parameters to the mobile electronic device 150” (¶42)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of configuring the system to detect type-specific operating data received from the tool having a type-specific data format that is specific to the tool taught by Volpert with the method taught by Mergener as discussed above. A person of ordinary skill in the power tool system field would have been motivated to make such combination in order to make sure that the appropriate and authorized apparatus is able to interpret and analyze the power tool operating data [Volpert: “The encryption of operating state data ensures that only authorized mobile electronic devices that include the appropriate decryption key can analyze operating state data that are received from the power tool 102.” (¶21)].

Claim 2:
	Regarding claim 2, Mergener and Volpert disclose all the elements of claim 1,
	Mergener further discloses, “wherein the apparatus is configured to be separate from the tool.” [See the adapter can be detached from the tool: “The adapter 600 is removable and interchangeably connected to various power tools through the latching mechanism 616.” (¶85)… “When the adapter 600 is coupled to the power tool 200,” “the adapter 600 substantially encloses and covers the blade terminals 252 a-d on the power tool 200.” “Once the adapter 600 is disconnected from the power tool 200, the terminals 252 a-d on the power tool 200 are generally exposed to the surrounding environment.” “the adapter 600 is designed to substantially follow the contours of the power tool 200 to match the general shape of the outer casing of the handle 204 of the power tool 200.” (¶84)].

Claim 3:
	Regarding claim 3, Mergener and Volpert disclose all the elements of claim 1, but Mergener doesn’t explicitly disclose, “wherein the identifier has a type number and/or a serial number.”
	However, Volpert discloses, “wherein the identifier has a type number and/or a serial number.” [See the identifier has a serial number: “sends identifier data, such as a serial number or other identification data, to the controller 228.” (¶30)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Volpert with the method taught by Mergener and Volpert as discussed above. A person of ordinary skill in the power tool system field would have been motivated to make such combination for the same reasons as described above in claim 1.




Claim 4:
	Regarding claim 4, Mergener and Volpert disclose all the elements of claim 1, but Mergener doesn’t explicitly disclose, “wherein the identifier is a type number or a serial number.”
	However, Volpert discloses, “wherein the identifier is a type number or a serial number.” [See the identifier is a serial number (e.g.; unique identifier such as an identification code): “sends identifier data, such as a serial number or other identification data, to the controller 228.” (¶30)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Volpert with the method taught by Mergener and Volpert as discussed above. A person of ordinary skill in the power tool system field would have been motivated to make such combination for the same reasons as described above in claim 1.

Claim 5 (amended):
	Regarding claim 5, Mergener and Volpert disclose all the elements of claim 1, 
	Mergener further discloses, “a cable connecting the apparatus and the tool” [See the adapter 600 is connected to the tool 200 via physical wired connection: “The device receiving portion 206 includes a device interface 222 (see FIGS. 3 and 4) that allows the power tool 200 to be in mechanical and electrical communication with” “the adapter 600,” “the device receiving portion 206 also includes notches 207 to engage a mechanism that secures” “the adapter 600,” (¶42)… “the power tool 200 also includes” “the device interface 222, a power input unit 224,” “The device interface 222 is coupled to” ‘the adapter 600, or another power tool device. The device interface 222 includes a combination of mechanical (e.g., the device receiving portion 206) and electrical components configured to and operable for interfacing (e.g., mechanically, electrically, and communicatively connecting) the power tool 200 with” “the adapter 600,” (¶44)];
	“the capturing of the identifier occurs via the cable.” [See as described above the adapter 600 is connected to the tool 200 via physical wired connection, where the adapter acquires the identifier of the tool via the physical wired connection: “The power tool 200 is also configured to exchange data with the adapter 600 through the first communication terminal 252 c and the second communication terminal 252 d.” (¶49)… “The adapter 600 communicates with the power tool 200 to obtain information regarding” “power tool identification.” (¶100)].

Claim 6 (amended):
	Regarding claim 6, Mergener and Volpert disclose all the elements of claims 1 and 5, 
	Mergener further discloses, “a communication line of a rechargeable battery interface that connects the tool to the rechargeable battery” [See the tool 200 is connected to a rechargeable battery pack via an interface (e.g.; connection between the battery pack and the tool 200): “The battery pack 400 is connectable to and supportable by the power tool 200 and the adapter 600.” “battery pack 400 includes a housing 402, at least one rechargeable battery cell 404 supported by the housing 402,” “The support portion 406 supports the battery pack 400 and couples the battery pack 400 to the power tool 200, the adapter 600” (¶60)… “The battery pack 400 communicates with the power tool 200, the adapter 600, or another power tool device through at least two of the communication contacts 412 c-e. The two communication terminals 252 c-d of the power tool 200 align with two of the three communication contacts 412 c-e of the battery pack 400 to enable communication between the devices.” (¶70)];
	“transmitting the captured identifier” “between the tool and a rechargeable battery via communication line” [See the identifier is communicated between the rechargeable battery and the tool 200: “the battery pack 400 and the power tool 200 may exchange identification signals to identify to one another the type of power tool 200 or the type of battery pack 400.” (¶77)… “rechargeable battery cell 404 supported by the housing 402,” (¶60)].
	“transmitting” “the type specific operating data between the tool and a rechargeable battery via communication line” [See type specific operating data (e.g.; specific to the tool and battery) is communicated between the battery and the tool 200: “the battery pack 400 is configured to communicate different information to the power tool 200, the adapter 600, or another power tool device.” “the battery pack 400 may communicate certain characteristics of the battery pack 400 to the power tool 200” “Other information can also be exchanged through the communication contacts 412 c-e of the battery pack 400 such as, for example, battery pack capacity, battery pack voltage, battery pack chemistry, discharge and charging algorithms stored in the battery pack 400 (i.e., in the memory 432 of the battery pack), thresholds monitored by the controller 420 of the battery pack 400, discharge and charge history for the battery pack 400, and other relevant information for the battery pack 400.” (¶77)];
	“the cable is connected to the rechargeable battery” [See the physical wired connection between the communication interface of the battery and the battery tool 200: “The battery pack 400 communicates with the power tool 200, the adapter 600, or another power tool device through at least two of the communication contacts 412 c-e. The two communication terminals 252 c-d of the power tool 200 align with two of the three communication contacts 412 c-e of the battery pack 400 to enable communication between the devices.” (¶70)].

Claim 7 (amended):
	Regarding claim 7, Mergener and Volpert disclose all the elements of claim 1,
	Mergener further discloses, “the processing of the type-specific operating data comprise: interpreting the type-specific operating data in the type-specific data format, evaluating the type-specific operating data, or storing the type-specific operating data” [Examiner notes that claim requires only one of (i) interpreting the type-specific operating data in the type-specific data format, (ii) evaluating the type-specific operating data, or (iii) storing the type-specific operating data. 
	Mergener teaches, (iii) storing the type-specific operating data.
	See type specific operating data is stored: “obtain and store information regarding the number of charge and discharge cycles, the discharge time, the type of power tools the battery pack 400 is coupled to, the average temperature, the temperature as the state-of-charge of the battery cells 404 decrease, and other such relevant information.” (¶75)].

Claim 8 (amended):
	Regarding claim 8, Mergener and Volpert disclose all the elements of claims 1 and 7,
	Mergener further discloses, “the item of type-specific configuration information comprises at least one of: a first item of information comprising: a type-specific operating data value for creating operating data statistics, detecting and/or storing a fault of the tool, and/or outputting and/or transmitting an item of evaluation information obtained from the type-specific operating data, or a second item information to configure storing or not storing the type-specific operating data that cannot be interpreted and/or evaluated.” [Examiner notes that claim requires “the item of type-specific configuration information comprises” only one of, i) a first item of information, or ii) a second item information.
	Examiner further notes that claim requires “a first item of information comprising” only one of i) a type-specific operating data value for creating operating data statistics, ii) detecting and/or storing a fault of the tool, and/or iii) outputting and/or transmitting an item of evaluation information obtained from the type-specific operating data.
	Examiner further notes that claim requires “a second item information to configure” only one of i) storing, or ii) not storing
 	Mergener Teaches: a first item of information comprising ii) detecting and/or storing a fault of the tool,
	 See the item of information includes detection of fault condition (e.g.; fault condition interrupts): “includes a variety of preset or calculated fault condition values related to temperatures, currents, voltages, etc., associated with the operation of the power tool 200.” “uses the sensors 428 to monitor an individual state of charge of each of the battery cells 404, monitor a current being discharged from the battery cells 404, monitor the temperature of one or more of the battery cells 404, etc., for fault condition interrupts. If the voltage of one of the battery cells 404 is equal to or above an upper voltage limit (e.g., a maximum charging voltage), the charge/discharge control module 426 prevents the battery cells 404 from being further charged or requests that a battery charger (not shown) provide a constant voltage charging scheme.” (¶71)].

Claim 9 (amended):
	Regarding claim 9, Mergener and Volpert disclose all the elements of claim 1,
	Mergener further discloses, “wherein the type-specific operating data comprises at least one of: a speed of a drive motor of the tool, a motor current of the drive motor, a temperature of the tool, a voltage of a rechargeable battery connected to the tool captured using the tool, status information of the tool, and fault information of the tool.” [Examiner notes that claim requires “type-specific operating data comprises” only one of, a speed of a drive motor of the tool, a motor current of the drive motor, a temperature of the tool, a voltage of a rechargeable battery connected to the tool captured using the tool, status information of the tool, and fault information of the tool”
	Mergener Teaches: operating data includes one of a battery voltage of a rechargeable battery connected to the tool, status information of the tool etc.
	 See operating data includes battery voltage of the rechargeable battery connected to the tool 200 and status information of the tool: “Other information can also be exchanged through the communication contacts 412 c-e of the battery pack 400 such as, for example, battery pack capacity, battery pack voltage,” “The battery pack 400 uses the communication contacts 412 c-e to export and import such information from the external device 800 through the adapter 600. The battery pack 400 may also share some, or all, of this information with the power tool 200 or with a battery pack charger.” (¶77)… “the adapter 600 can receive and transmit information related to, for example, power tool usage data, usage statistics,” “battery pack discharge cycles, battery pack charge cycles, battery pack conditions and characteristics, configuration and programming data, firmware updates, or a command (e.g., sound an alert tone or flash an LED).” (¶120)].

Claim 10:
	Regarding claim 10, Mergener and Volpert disclose all the elements of claim 1,
	Mergener further discloses, “wherein the tool is a saw, a pole pruner, hedge shears, a hedge cutter, a woodcutter, branch shears, a blower, a leaf blower, an aspirator, a leaf aspirator, a cleaning device, a high- pressure cleaner, a sweeper roller, a sweeper brush, a lawnmower, a brush cutter or a scarifier.” [Examiner notes that claim requires only one of the tools.
	Mergener Teaches: tools can be any one of a saw: “apply to and can be used in conjunction with a variety of power tools (e.g., a power drill, a hammer drill, a pipe cutter, a sander, a nailer, a grease gun, etc.).” (¶41)… “the battery pack 400 transmits electrical power to the power tool 200, which enables the power tool 200 to perform the associated task (e.g., drilling, driving, sawing, sanding, etc.).” (¶121)].

Claim 13 (amended):
	Regarding claim 13, Mergener discloses, “A method for operating an apparatus in a type-dependent manner,” [See method for operating an apparatus in a type-dependent manner (e.g.; based on adaptation to a particular type of tool): “apply to and can be used in conjunction with a variety of power tools (e.g., a power drill, a hammer drill, a pipe cutter, a sander, a nailer, a grease gun, etc.).” (¶41)… “The adapter 600 communicates with the power tool 200 to obtain information regarding” “power tool identification.” (¶100)… “The adapter 600 therefore allows the power tool 200 and the battery pack 400 to communicate and exchange data with the external device 800.” (¶37)… “the adapter 600 may be coupled to the external device 800 to obtain configuration data and/or programming data specific for the power tool 200.” (¶99)…“The power tool 200 is also configured to exchange data with the adapter 600 through the first communication terminal 252 c and the second communication terminal 252 d.” (¶49)… “the adapter 600 may upload software implementing alternate algorithms to control operation of the motor 214, or algorithms for protecting different power tool circuitry.” (¶49)];
	“wherein the apparatus is arranged on a motor-driven tool from different types of motor-driven tools,” [See the set of power tools (e.g.; variety of power tools). See the adapter is arranged on the tool 200 (e.g.; connected/latched): “The adapter 600 is removable and interchangeably connected to various power tools through the latching mechanism 616.” (¶85)… “When the adapter 600 is coupled to the power tool 200,” “the adapter 600 substantially encloses and covers the blade terminals 252 a-d on the power tool 200.” “the adapter 600 is designed to substantially follow the contours of the power tool 200 to match the general shape of the outer casing of the handle 204 of the power tool 200.” (¶84)];
	“the method comprising: a) capturing an identifier of the tool” [See adapter 600 receives identifier of the power tool: “The power tool 200 is also configured to exchange data with the adapter 600 through the first communication terminal 252 c and the second communication terminal 252 d.” (¶49)… “The adapter 600 communicates with the power tool 200 to obtain information regarding” “power tool identification.” (¶100)];
	“b) receiving an item of type-specific configuration information from a database at the apparatus based on the captured identifier” [See type specific configuration is received based identifier (e.g.; configuration that applies to the type of the tool based on the captured identifier such that the configuration information is specific to the power tool) from database: “The adapter 600 communicates with the power tool 200 to obtain information regarding” “power tool identification.” (¶100)… “The adapter 600 therefore allows the power tool 200 and the battery pack 400 to communicate and exchange data with the external device 800.” (¶37)… “the adapter 600 may be coupled to the external device 800 to obtain configuration data and/or programming data specific for the power tool 200.” (¶99)];
	“c) capturing the type specific operating data of the tool” [See the operating data is acquired in a type specific manner (e.g.; for specific type of tool): ““The adapter 600 communicates with the power tool 200 to obtain information regarding” “power tool identification.” (¶100)… “The adapter 600 therefore allows the power tool 200 and the battery pack 400 to communicate and exchange data with the external device 800.” (¶37)… “the adapter 600 may be coupled to the external device 800 to obtain configuration data and/or programming data specific for the power tool 200.” (¶99)… “The power tool 200 is also configured to exchange data with the adapter 600 through the first communication terminal 252 c and the second communication terminal 252 d.” (¶49)… “the adapter 600 may upload software implementing alternate algorithms to control operation of the motor 214, or algorithms for protecting different power tool circuitry.” (¶49)];
	“c)” “processing the captured type-specific operating data in a type-specific manner by the apparatus based on the item of type-specific configuration information” [See system processes the specific operating data of the tool (e.g.; specific to the tool) for the specific tool based on the specific configuration information (e.g.; operating data based on specific configuration to control operation of the motor 214): “The power tool 200 is also configured to exchange data with the adapter 600 through the first communication terminal 252 c and the second communication terminal 252 d.” (¶49)… “the adapter 600 may upload software implementing alternate algorithms to control operation of the motor 214, or algorithms for protecting different power tool circuitry.” (¶49)], but doesn’t explicitly disclose, “the item of type-specific configuration information configures the apparatus to find and/or detect type-specific operating data received from the tool having a type-specific data format that is specific to the tool among the different types of motor-driven tools.”
	However, Volpert further discloses, “the item of type-specific configuration information configures the apparatus to find and/or detect type-specific operating data received from the tool having a type-specific data format that is specific to the tool among the different types of motor-driven tools.” [Examiner notes that claim requires only one of 1. Find, or 2. Detect.
	See system the specific configuration information configures the system to detect/find operating data (e.g.; cryptographic key to decrypt the operating state data) with specific format received from the tool: “the operational parameters 124A-124C can be stored using a predetermined extensible markup language (XML) schema that is adopted for use in both the power tool 102 and mobile electronic device 150.” “the controller 128 encrypts the operating state parameters 124 are stored in the memory 120 in an encrypted form or the operating state data are encrypted during transmission to the mobile electronic device 150. The mobile electronic device 150 is configured with a cryptographic key to decrypt the operating state data. The encryption of operating state data ensures that only authorized mobile electronic devices that include the appropriate decryption key can analyze operating state data that are received from the power tool 102.” “the operating state memory 120 also includes static data that identify the model of the power tool and provide other data that remain constant during operation of the power tool. In the system 100, the mobile electronic device 150 uses the power tool identification data to generate different outputs of the operational parameter data that are customized for different types of power tools.” (¶21)… “the request signal identifies a specific operational parameter or a subset of the operational parameters and the wireless transceiver 132 only transmits data corresponding to the selected operational parameters to the mobile electronic device 150” (¶42)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of configuring the system to detect type-specific operating data received from the tool having a type-specific data format that is specific to the tool taught by Volpert with the method taught by Mergener as discussed above. A person of ordinary skill in the power tool system field would have been motivated to make such combination in order to make sure that the appropriate and authorized apparatus is able to interpret and analyze the power tool operating data [Volpert: “The encryption of operating state data ensures that only authorized mobile electronic devices that include the appropriate decryption key can analyze operating state data that are received from the power tool 102.” (¶21)].

Claim 14:
	Regarding claim 14, Mergener discloses, “An apparatus for adaptation to a motor-driven tool from different types of motor-driven tools,” [See the set of power tools (e.g.; variety of power tools). See the apparatus for adaptation (e.g.; upload software implementing algorithms to control operation of the motor 214) to a motor driven power tool 200 from a set of different power tools (e.g.; power tool 200 from variety of power tools): “apply to and can be used in conjunction with a variety of power tools (e.g., a power drill, a hammer drill, a pipe cutter, a sander, a nailer, a grease gun, etc.).” (¶41)… “The adapter 600 communicates with the power tool 200 to obtain information regarding” “power tool identification.” (¶100)… “The adapter 600 therefore allows the power tool 200 and the battery pack 400 to communicate and exchange data with the external device 800.” (¶37)… “the adapter 600 may be coupled to the external device 800 to obtain configuration data and/or programming data specific for the power tool 200.” (¶99)…“The power tool 200 is also configured to exchange data with the adapter 600 through the first communication terminal 252 c and the second communication terminal 252 d.” (¶49)… “the adapter 600 may upload software implementing alternate algorithms to control operation of the motor 214, or algorithms for protecting different power tool circuitry.” (¶49)];
	“the apparatus is configured for arrangement on the tool,” [See the adapter is arranged on the tool 200 (e.g.; connected/latched): “The adapter 600 is removable and interchangeably connected to various power tools through the latching mechanism 616.” (¶85)… “When the adapter 600 is coupled to the power tool 200,” “the adapter 600 substantially encloses and covers the blade terminals 252 a-d on the power tool 200.” “the adapter 600 is designed to substantially follow the contours of the power tool 200 to match the general shape of the outer casing of the handle 204 of the power tool 200.” (¶84)];
	“the apparatus comprises: a capture device configured to capture an identifier of the tool, and” [See identifier of the power tool is captured: “The power tool 200 is also configured to exchange data with the adapter 600 through the first communication terminal 252 c and the second communication terminal 252 d.” (¶49)… “The adapter 600 communicates with the power tool 200 to obtain information regarding” “power tool identification.” (¶100)];
	“a communication interface circuit configured to initiate a transmission of an item of type-specific configuration information to the apparatus based on the captured identifier” [See the system initiates transmission of type specific configuration (e.g.; configuration that applies to the type of the tool based on the captured identifier such that the configuration information is specific to the power tool) to the adapter based on the captured identifier (e.g.; specific to the identified tool): “The adapter 600 communicates with the power tool 200 to obtain information regarding” “power tool identification.” (¶100)… “The adapter 600 therefore allows the power tool 200 and the battery pack 400 to communicate and exchange data with the external device 800.” (¶37)… “the adapter 600 may be coupled to the external device 800 to obtain configuration data and/or programming data specific for the power tool 200.” (¶99)];
	“an evaluation device configured to process the type-specific operating data of the tool in a type-specific manner based on the item of type-specific configuration information”  [See system processes the specific operating data of the tool (e.g.; specific to the tool) for the specific tool based on the specific configuration information (e.g.; operating data based on specific configuration to control operation of the motor 214): “The power tool 200 is also configured to exchange data with the adapter 600 through the first communication terminal 252 c and the second communication terminal 252 d.” (¶49)… “the adapter 600 may upload software implementing alternate algorithms to control operation of the motor 214, or algorithms for protecting different power tool circuitry.” (¶49)], but doesn’t explicitly disclose, “the item of type-specific configuration information configures the apparatus to find and/or detect type-specific operating data received from the tool having a type-specific data format that is specific to the tool among the different types of motor-driven tools.”
	However, Volpert further discloses, “the item of type-specific configuration information configures the apparatus to find and/or detect type-specific operating data received from the tool having a type-specific data format that is specific to the tool among the different types of motor-driven tools.” [Examiner notes that claim requires only one of 1. Find, or 2. Detect.
	See system the specific configuration information configures the system to detect/find operating data (e.g.; cryptographic key to decrypt the operating state data) with specific format received from the tool: “the operational parameters 124A-124C can be stored using a predetermined extensible markup language (XML) schema that is adopted for use in both the power tool 102 and mobile electronic device 150.” “the controller 128 encrypts the operating state parameters 124 are stored in the memory 120 in an encrypted form or the operating state data are encrypted during transmission to the mobile electronic device 150. The mobile electronic device 150 is configured with a cryptographic key to decrypt the operating state data. The encryption of operating state data ensures that only authorized mobile electronic devices that include the appropriate decryption key can analyze operating state data that are received from the power tool 102.” “the operating state memory 120 also includes static data that identify the model of the power tool and provide other data that remain constant during operation of the power tool. In the system 100, the mobile electronic device 150 uses the power tool identification data to generate different outputs of the operational parameter data that are customized for different types of power tools.” (¶21)… “the request signal identifies a specific operational parameter or a subset of the operational parameters and the wireless transceiver 132 only transmits data corresponding to the selected operational parameters to the mobile electronic device 150” (¶42)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of configuring the system to detect type-specific operating data received from the tool having a type-specific data format that is specific to the tool taught by Volpert with the system taught by Mergener as discussed above. A person of ordinary skill in the power tool system field would have been motivated to make such combination in order to make sure that the appropriate and authorized apparatus is able to interpret and analyze the power tool operating data [Volpert: “The encryption of operating state data ensures that only authorized mobile electronic devices that include the appropriate decryption key can analyze operating state data that are received from the power tool 102.” (¶21)].

Claim 15 (amended):
	Regarding claim 15, Mergener and Volpert disclose all the elements of claim 14,
	Mergener further discloses, “the apparatus according to Claim 14; and a database, wherein the system is configured to transmit the item of type-specific configuration information from the database based on the captured identifier.” [See database of device 800 sending type specific configuration (e.g.; configuration that applies to the type of the tool based on the captured identifier such that the configuration information is specific to the identified power tool) to the adapter: “The adapter 600 communicates with the power tool 200 to obtain information regarding” “power tool identification.” (¶100)… “The adapter 600 therefore allows the power tool 200 and the battery pack 400 to communicate and exchange data with the external device 800.” (¶37)… “the adapter 600 may be coupled to the external device 800 to obtain configuration data and/or programming data specific for the power tool 200.” (¶99)].

Claim 16:
	Regarding claim 16, Mergener and Volpert disclose all the elements of claims 14 and 15,
	Mergener further discloses, “further comprising the tool.” [See the tool 200: “The adapter 600 communicates with the power tool 200 to obtain information regarding” “power tool identification.” (¶100)… “When the adapter 600 is coupled to the power tool 200,” “the adapter 600 substantially encloses and covers the blade terminals 252 a-d on the power tool 200.” “the adapter 600 is designed to substantially follow the contours of the power tool 200 to match the general shape of the outer casing of the handle 204 of the power tool 200.” (¶84)].

Claim 17 (new):
	Regarding claim 17, Mergener and Volpert disclose all the elements of claim 1, but Mergener doesn’t explicitly disclose, “the received item of type-specific configuration information further defines: a data address, a data name, a data type, a data value, and/or a data size.”
	However, Volpert discloses, “the received item of type-specific configuration information further defines: a data address, a data name, a data type, a data value, and/or a data size.” [Examiner notes that claim requires only one of a data address, a data name, a data type, a data value, or a data size.
	Volpert teaches, received item of type-specific configuration information further defines a data name, a data type etc.
	See received item of type-specific configuration information further defines a data name (e.g.; XML), a data type (e.g.; extensible markup language (XML) schema) etc.: “the operational parameters 124A-124C can be stored using a predetermined extensible markup language (XML) schema that is adopted for use in both the power tool 102 and mobile electronic device 150.” (¶21)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Volpert with the method taught by Mergener and Volpert as discussed above. A person of ordinary skill in the power tool system field would have been motivated to make such combination for the same reasons as described above in claim 1.

Claim 18 (new):
	Regarding claim 18, Mergener and Volpert disclose all the elements of claim 1, 
	Mergener further discloses, “wherein the tool is a first tool of the different types of motor-driven tools;” [See the tool is first tool out of the different tools: “apply to and can be used in conjunction with a variety of power tools (e.g., a power drill, a hammer drill, a pipe cutter, a sander, a nailer, a grease gun, etc.).” (¶41)… “The adapter 600 communicates with the power tool 200 to obtain information regarding” “power tool identification.” (¶100)], but doesn’t explicitly disclose, “the received item of type-specific configuration information[[:]] includes: a first information item relevant to the first tool, and omits a second information item relevant to a second tool of the different types of motor-driven tools.”
	However, Volpert discloses, “the received item of type-specific configuration information[[:]] includes: a first information item relevant to the first tool, and omits a second information item relevant to a second tool of the different types of motor-driven tools.” [Examiner notes that, in broadest reasonable interpretation, claim requires that only a first information item relevant to the first tool (a particular tool such as the identified tool) is received such that the system only receiving the first information item relevant to the identified/specific first tool and doesn’t receive information item relevant to other tool.
	Accordingly, Volpert teaches, receiving first information item relevant to the first tool only.
	See receiving information about the identified/specific tool only and not the other tool: “The sensor 118 reads the embedded identification code and the controller 128 receives the identification code to track the usage of individual attachments that are used with the power tool 102 in an interchangeable manner.” (¶25)… “The controller 128 reads the identification number for the battery when the battery is connected to the power tool 102.” (¶26)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Volpert with the method taught by Mergener and Volpert as discussed above. A person of ordinary skill in the power tool system field would have been motivated to make such combination for the same reasons as described above in claim 1.






Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mergener and Volpert, and further in view of Hoossainy et al. (US20190043292A1) [hereinafter Hoossainy].
Claim 11:
	Regarding claim 11, Mergener and Volpert disclose all the elements of claim 1,
	Mergener further discloses, “storing the captured identifier, or a first identifier information determined by the apparatus based on the captured identifier, in the apparatus;” [See the system captures power tool data including the identifier and the power tool data is stored in the memory of adapter 600: “the adapter 600 may be capable of both storing power tool data, battery pack data, and data received from another power tool device in the memory 688” (¶127)… “The power tool 200 is also configured to exchange data with the adapter 600 through the first communication terminal 252 c and the second communication terminal 252 d.” (¶49)… “The adapter 600 communicates with the power tool 200 to obtain information regarding” “power tool identification.” (¶100)];
	“wherein the apparatus is arranged on the tool;” [See the adapter is arranged on the tool 200 (e.g.; connected/latched): “The adapter 600 is removable and interchangeably connected to various power tools through the latching mechanism 616.” (¶85)… “When the adapter 600 is coupled to the power tool 200,” “the adapter 600 substantially encloses and covers the blade terminals 252 a-d on the power tool 200.” “the adapter 600 is designed to substantially follow the contours of the power tool 200 to match the general shape of the outer casing of the handle 204 of the power tool 200.” (¶84)], but doesn’t explicitly disclose, “repeatedly capturing by the apparatus the identifier of the motor-driven tool from the different types of motor-driven tools by the apparatus,” “comparing the repeatedly captured identifier or a second  identifier information determined by the apparatus based on the repeatedly captured identifier with the stored captured identifier or the stored first identifier information by the apparatus; and outputting and/or transmitting a result of the comparing by the apparatus”
	However, Hoossainy discloses, “repeatedly capturing by the apparatus the identifier of the motor-driven tool from the different types of motor-driven tools by the apparatus,” [See the device 108 repeatedly captures identifier of a power tool 104: “configured to periodically broadcast the identification signal for the power tool 104, also referred to as identification information or identification data. The identification signal includes identification information for the power tool 104, such as a unique identifier. The external device 108 identifies the power tool 104 via the identification signal.” (¶81)].
	“comparing the repeatedly captured identifier or a second  identifier information determined by the apparatus based on the repeatedly captured identifier with the stored captured identifier or the stored first identifier information by the apparatus; and outputting and/or transmitting a result of the comparing by the apparatus” [Examiner notes that claim requires comparing only one of i) the repeatedly captured identifier with the stored captured identifier, or ii) a second  identifier information with the stored first identifier information.
	See the device 108 compares the identifier received repeatedly with stored identifying information (e.g.; to find a match) and outputs the results: “configured to periodically broadcast the identification signal for the power tool 104, also referred to as identification information or identification data. The identification signal includes identification information for the power tool 104, such as a unique identifier. The external device 108 identifies the power tool 104 via the identification signal.” (¶81)… “when the controller 226 receives the identification code, the controller 226 then determines whether the received identification code matches the stored identification code for the wireless communication device 330 (step 1030). When the received identification code matches the stored identification code,” (¶123)… “When the wireless communication device 330 determines that the attached power tool 104 corresponds to the power tool 104 of the stored identification code by comparing the received identification code and identification the stored code and determining a match, the wireless communication device 330 enables further communications with the power tool 104” (¶125)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of repeatedly capturing identifier of the motor-driven tool, and comparing the repeatedly captured identifier with the stored captured identifier, and outputting the comparison results taught by Hoossainy with the method taught by Mergener and Volpert as discussed above. A person of ordinary skill in the power tool system field would have been motivated to make such combination in order to easily determine tool performance related information for maintenance purpose [Hoossainy: “determine how the power tool 104 has been used, whether maintenance is recommended or has been performed in the past, and identify malfunctioning components or other reasons for certain performance issues” (¶54)].

Claim 12 (amended):
	Regarding claim 12, Mergener and Volpert disclose all the elements of claim 1,
	Mergener further discloses, “transmitting the captured identifier, or identifier information determined by the apparatus based on the captured identifier, from the apparatus to a mobile terminal and then from the mobile terminal to the database; and/or receiving the item of type-specific configuration information from the database at the mobile terminal and then receiving from the mobile terminal at the apparatus.” [Examiner notes that claim requires only one of i) transmitting the captured identifier, or identifier information determined by the apparatus based on the captured identifier, from the apparatus to a mobile terminal and then from the mobile terminal to the database; or ii) receiving the item of type-specific configuration information from the database at the mobile terminal and then receiving from the mobile terminal at the apparatus
	Mergener teaches: i) transmitting the captured identifier, or identifier information determined by the apparatus based on the captured identifier, from the apparatus to a mobile terminal and then from the mobile terminal to the database;
	See the adapter 600 captures the identifier and transmits the identifier from the adapter 600 to mobile terminal 800 communication interface and then transmits to a server: “The power tool 200 is also configured to exchange data with the adapter 600 through the first communication terminal 252 c and the second communication terminal 252 d.” (¶49)… “The adapter 600 communicates with the power tool 200 to obtain information regarding” “power tool identification.” (¶100)… “The adapter 600 is configured to receive data from the power tool 200 and the battery pack 400 and relay the information to the external device 800.” (¶113)… “the external device 800 can also share the information obtained from the power tool 200, the battery pack 400, or another power tool device with a remote server 900.” “The remote server 900 may be used to store the data obtained from the external device 800,” (¶40)].















Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive.
Applicant responds
(a)	Statement of Substance of Interview
	During the interview, the Examiner made various suggestions for amending the claims to overcome the §§ 101, 112, and 102 rejections. It was agreed that the § 101 analysis presented is based on pre-January 2019 Patent Eligibility Guidance. It was also agreed that the term "adapting" is not indefinite in view of plain and ordinary meaning of the term and in light of Applicant's disclosure..
(Page: 9)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response. 
Regarding the previously presented § 101, during the interview, examiner stated that the claims presented in the proposed amendments still directed to abstract idea of data processing using mental steps. No agreement was reached. Please see the Examiner Interview Summary Record (PTOL-413) mailed on 07/27/2022.
Regarding the term “adapting,” as explained in the interview and as explained in this office action, examiner suggested to use the word “adaptation” in claim 1 as similarly used in claim 14 by the applicant. The word “adapting” may have meaning “connecting” that refers to physical connection only. The word “adaptation” is clear and more concise, and clearly describes that the system performs adaptation of the apparatus to the tool such that the apparatus gets used to the type of the tool to support specific data format supported by the tool.
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive.
(b)	Rejections under 35 U.S.C. 101
	Claims 1-16 were rejected under 35 U.S.C. §101 because the claimed invention is allegedly directed to non-statutory subject matter. Based on the Examiner's suggestions, claims 1-16 as presented herein are believed to overcome the § 101 rejection. Withdrawal of the rejection and reconsideration are respectfully requested.
(Page: 9)

With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response. 
Regarding the previously presented § 101, during the interview, examiner suggested that, the amended claims are directed to abstract idea of only manipulation of data including acquiring/transmitting/processing. The claims didn’t state anything about what is done/performed with that processed data after the processing of the data (e.g.; controlling/configuring/optimizing/troubleshooting etc. an apparatus/tool/component etc.).
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1-18 are rejected under 35 USC § 101 rejections as presented in the current office action.

Applicant’s arguments with respect to claim(s) 1-2, 4-15, and 17-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant responds
(c)	Rejection under 35 U.S.C. 102:
	In fact, paragraph [0103] suggests that the "communication parameters" are pre-programmed identically for each tool and not in "a type-specific manner," as recited. For at least this reason, the cited portions of Margener cannot anticipate claim 1.

	Thus, this feature cannot be considered inherent to the disclosure of Margener. The Office Action lacks any explanation to fill this gap and cannot meet the strict evidentiary burden required under § 102 to show Margener discloses "each and every feature recited in the claim, in the same detail and arrangement as recited in the claim." For at least this reason, the cited portions of Margener cannot anticipate claim 1.

	Claims 2-12, 17, and 18 depend from claim 1 and are allowable for at least the same reasons as claim 1. Claims 13 and 14 recite substantially similar features as claim 1 and are allowable for similar reasons. Claims 15 and 16 depend from claim 14 and are allowable for at least the same reasons as claim 14. 
	Withdrawal of the rejections and reconsideration are respectfully requested.
(Page: 10)

With respect to (c) above, Examiner appreciates the interpretative description given by Applicant in response.
	In response to applicant’s amendments to the claims, a new grounds of rejections in view of Volpert has been introduced. Claims are now rejected under under 35 U.S.C. 103.
	As described in the current office action, claims 1-10 and 13-18 are rejected under 35 U.S.C. 103 in view of Mergener and Volpert, and claims 11-12 are rejected under 35 U.S.C. 103 in view of Mergener, Volpert, and Hoossainy. 
Applicant’s arguments are fully considered, but for the above described reasons, the arguments are moot; therefore, claims 1-18 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.

	

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20160373457A1 – Power tool profile sharing and permissions:
	Matson et al. describes, method of programming a power tool from an external device. Establishing, with an external wireless communication controller of the external device, a first communication link with a server. Receiving, a list of mode profiles representing a subset of the mode profiles of the profile bank. Receiving, a selection of a mode profile from the list of mode profiles. Transmitting, the selection of the mode profile. Transmitting wirelessly, to the power tool, the mode profile to configure the power tool (¶3). Each power tool device 102 may communicate power tool status, power tool operation statistics, power tool identification, stored power tool usage information, power tool maintenance data, and the like (¶22).

US20170216986A1 – System and methods for configuring a reciprocating saw:
	Dey et al. describes, Each power tool device 102 may communicate power tool status, power tool operation statistics, power tool identification, stored power tool usage information, power tool maintenance data, and the like (¶31). The controller 226 is also configured to store power tool information on the memory 232 including operational data, information identifying the type of tool, a unique identifier for the particular tool (¶47).
	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116